Citation Nr: 0635617	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to a rating higher than 10 percent for the 
residuals of a neck injury, with arthritis at C-3 and C-6.  

2. Entitlement to a rating higher than 20 percent for 
myofascial low back strain.

3. Entitlement to a rating higher than 20 percent for 
chondromalacia of the left knee with degenerative changes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, had active military 
service from June 4, 1970 to May 5, 1976.  He also had 1 
year, 10 months, and 1 day of active service prior to June 4, 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                 


FINDINGS OF FACT

1. The residuals of the neck injury with arthritis at C-3 and 
C-6 are manifested by moderate limitation of motion of the 
cervical spine.   

2. Myofascial low back strain is productive of no more than 
moderate limitation of motion with no evidence of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, or joint space narrowing or irregularity due 
to service-connected disability, or abnormal mobility on 
forced motion; forward flexion of the thoracolumbar spine is 
greater than 30 degrees and ankylosis of the thoracolumbar 
spine is not demonstrated. 

4. Left knee chondromalacia with degenerative changes is 
manifested by range of motion of flexion to 110 degrees and 
extension to zero degrees without instability.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the residuals of 
a neck injury with arthritis at C-3 and C-6 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5290 (2002).      

2. The criteria for a rating higher than 20 percent for 
myofascial low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).    

3. The criteria for a rating higher than 20 percent for 
chondromalacia of the left knee with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostics Code 5257, 5260, 
5261 (2006).      


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in August 2003.  The veteran was notified of the 
evidence needed to substantiate the claims for increase, 
namely, evidence that a disability had become worse.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet.App. 473 (2006) (the elements of service connection, 
except for the degree of disability assignable).   

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations in September 
2003 and July 2005.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neck and Low Back 
Factual Background

While the veteran was in the military, he injured his low 
back and was diagnosed with chronic low back strain.  In 
February 1972, he was involved in an automobile accident and 
re-injured his back and also suffered a neck injury.  X-rays 
revealed osteoarthritis of C-3 and C-6.      

In a July 1976 rating decision, the RO granted service 
connection for the residuals of a neck injury with arthritis 
at C-3 and C-6 and for myofascial low back strain.  The RO 
assigned a 10 percent rating under Diagnostic Code 5010 for 
the neck disability, and a 10 percent rating under Diagnostic 
Code 5295 for the low back disability.  In a rating decision 
in March 1998, the RO increased the rating for the low back 
disability to 20 percent under Diagnostic Code 5295. 

In July 2003, the veteran filed his current claims for 
increase for the neck and low back disabilities.  

On VA examination in September 2003, the veteran complained 
of problems sleeping, sitting, and standing due to neck and 
low back pain.  The physical examination revealed normal 
posture. 

The examination of the cervical spine revealed no radiation 
of pain on movement or muscle spasm.  There was tenderness.  
Range of motion of the cervical spine was flexion to 65 
degrees, extension to 50 degrees, right and left lateral 
flexion to 40 degrees, right rotation to 55 degrees, and left 
rotation to 60 degrees.  The range of motion in rotation was 
affected by pain.  The range of motion was not affected by 


fatigue, weakness, lack of endurance, or incoordination.  The 
range of motion of the right and left rotation was affected 
at the respective degrees with pain.  There was no ankylosis.      

The examination of the lumbar spine revealed no radiation of 
pain on movement or muscle spasm.  There was tenderness in 
the paraspinal muscles.  The straight leg raise on the right 
and left was negative.  There were no signs of radiculopathy. 
Range of motion of the lumbar spine was flexion to 80 
degrees, extension to 20 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  The range of motion was affected by pain at flexion 
of 80 degrees and extension of 20 degrees.  There was no 
ankylosis.     

Upon neurological examination, for the upper and lower 
extremities, the motor function and sensory examinations were 
normal.  The reflexes were active.  In an addendum, the 
examiner reported that range of motion of the lumbar spine 
was limited by pain.  There was no fatigue, weakness, 
incoordination or lack of endurance.    

In October 2003, the RO received a copy of a decision from 
the Social Security Administration (SSA), dated in February 
2002, and a copy of a Disability Determination and 
Transmittal Report from the SSA, dated in March 2002.  
According to the February 2002 SSA decision and the March 
2002 Disability Determination and Transmittal Report, the 
veteran was awarded Social Security disability benefits for 
unrelated disorders.

The veteran presented testimony in support of his claims at 
an informal conference with a Decision Review Officer at the 
RO in May 2005.  

On VA examination in July 2005, the veteran complained of 
chronic neck and low back pain.  On physical examination, the 
veteran's posture and gait were within normal limits.  
Examination of the cervical spine revealed no evidence of 
radiating pain on movement, muscle spasm, or ankylosis.  
There was tenderness.  Range of motion of the cervical spine 
was flexion to 40 degrees with pain at 40 degrees, extension 
to 35 degrees with pain at 30 degrees, right and left lateral 
flexion to 20 degrees with pain at 20 degrees, and right and 
left lateral flexion to 20 degrees with pain at 20 degrees, 
right rotation to 20 degrees with pain at 20 degrees, and 
left rotation to 80 degrees with pain at 80 degrees.  The 
joint function of the spine was additionally limited by pain 
after repetitive use.     

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was no muscle spasm.  
The straight leg raising test was negative. There was no 
ankylosis of the spine.  Range of motion of the lumbar spine 
was flexion to 80 degrees with pain at 80 degrees, extension 
to 20 degrees with pain at 20 degrees, right and left lateral 
flexion to 30 degrees with pain at 30 degrees, and right and 
left rotation to 30 degrees.  The joint function of the spine 
was additionally limited by pain after repetitive use.  Joint 
function was not additionally limited by fatigue, weakness, 
or lack of endurance.  

Upon neurological examination, for the upper and lower 
extremities, the motor function and sensory examinations were 
normal.  The reflexes were active.  X-rays revealed 
degenerative changes of the lumbar spine.

Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is 
also a factor. 38 C.F.R. § 4.59.

During the pendency of this appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
Further, VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  The veteran does get the benefit 
of having both the old and new criteria considered for the 
period after the change was made.  VAOPGCPREC 3-00. 

The Board will consider the old and new rating criteria to 
determine whether an increased rating can be granted.

Neck: Old and New Criteria

The residuals of the neck injury with arthritis are currently 
rated 10 percent disabling under DC 5010 (arthritis). 

For VA rating purposes, the normal ranges of motion of the 
cervical spine are  forward flexion and extension to 45 
degrees, lateral flexion, right and left, to 45 degrees, and 
rotation, right and left, to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010. 

On the basis of limitation of motion of the cervical spine, 
the criteria for the next higher rating, 20 percent under the 
old Diagnostic Code (DC) 5290 is moderate limitation of 
motion.  The criterion for the next higher rating, 30 
percent, under the old DC 5290 is severe limitation of 
motion.  

Under the new criteria, limitation of motion was incorporated 
into a General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, the criteria for a 30 percent rating 
are forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis. 

Based on the findings of the VA examination in 2005, which 
revealed a greater degree of limitation of motion, moderate 
limitation of motion of the cervical spine was demonstrated 
with flexion to 40 degrees with pain, extension to 35 degrees 
with pain at 30 degrees, right and left lateral flexion to 20 
degrees with pain at 20 degrees, and right and left lateral 
flexion to 20 degrees with pain at 20 degrees, right rotation 
to 20 degrees with pain at 20 degrees, and left rotation to 
80 degrees with pain at 80 degrees.  

Considering functional loss due to pain, the criteria for a 
30 percent rating, that is, severe limitation of motion of 
the cervical spine under the old DC 5290, was not shown as 
the veteran had almost full range of motion in all planes 
except for right rotation. 

Under the new criteria, the General Rating Formula for 
Diseases and Injuries of the Spine, as forward flexion was 40 
degrees, and as 40 degrees is greater than 15 degrees, the 
criteria for a 30 percent rating under the General Rating 
Formula for Diseases have not been met.  Alternatively, there 
is no ankylosis to warrant a 30 percent rating.  For these 
reasons, there is no factual support for a rating higher than 
20 percent under the either the old DC 5290 or under the new 
General Rating Formula for Diseases and Injuries of the 
Spine. 

Low Back: Old and New Criteria  

Myofascial low back strain is currently rated 20 percent 
disabling under DC 5295.

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Under the old DC 5295, the criteria for the next higher 
rating, 40 percent, are severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion. 

Under the old DC 5292 (limitation of motion), the criterion 
for the next higher rating, 40 percent, is severe limitation 
of motion of the lumbar spine. 

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, the criteria for the next higher 
rating, based on limitation of motion, 40 percent, is forward 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis.

Based on the findings of the VA examinations in 2003 and 
2005, no postural abnormality was found, forward flexion was 
limited, but to a mild degree, that is, 80 of 90 degrees, 
lateral motion was to 40 and 30 degrees, and there was no 
evidence of abnormal mobility on forced motion.  For these 
reasons, there is no factual support for a rating higher than 
20 percent under the old DC 5295. 

Under the old DC 5292, the criterion for the next higher 
rating, 40 percent, is severe limitation of motion of the 
lumbar spine.  Based on the findings of the VA examinations 
in 2003 and 2005, the ranges of motion of the lumbar spine 
were limited only on flexion and extension and the 
limitations were only 10 degrees less than normal, which does 
not approximate or equate to severe limitation of motion of 
the lumbar spine, and there is no factual support for a 
rating higher than 20 percent under the old DC 5292.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, based on the findings of the VA 
examinations in 2003 and 2005, forward flexion was to 80 out 
of 90 degrees with pain.  And there was no evidence of 
ankylosis.  As 80 degrees of forward flexion with pain does 
not approximate or equate to 30 degrees and in the absence of 
ankylosis, there is no factual support for a rating higher 
than 20 percent under the new General Rating Formula for 
Diseases and Injuries of the Spine.
Left Knee Disability
Factual Background

The service medical records show that in February 1972 the 
veteran was involved in an automobile accident and injured 
his left knee.  Subsequent to the left knee injury, he 
underwent a patellar tendon repair.  

In a July 1976 rating action, the RO granted the service 
connection for chondromalacia of the left knee and assigned a 
20 percent rating under Diagnostic Code 5257.  

In July 2003, the veteran filed his current claim for 
increase for the left knee.  

On VA examination in September 2003, the veteran complained 
of chronic left knee pain. The physical examination showed 
that the veteran's posture was normal and his gait was with a 
limp. The physical examination of the knee revealed no heat, 
redness, swelling, or effusion.  The range of motion of the 
left knee was from zero to 140 degrees.  The range of motion 
was not affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis.  The 
Drawer and McMurray's tests were within normal limits.  There 
was crepitus.  There was no recurrent subluxation, locking 
pain, or joint effusion.  An X-ray was consistent with post-
traumatic degenerative arthritis.  

On VA examination in July 2005, the veteran complained of 
chronic knee pain.  The physical examination revealed normal 
posture and gait.  Range of motion was 0 to 110 degrees with 
pain occurring at 90 degrees.  Extension was to zero degrees.  
The left joint function was additionally limited by pain 
after repetitive use.  The left knee joint was not 
additionally limited by repetitive use: fatigue, weakness, or 
lack of endurance.  The Drawer and McMurray's tests of the 
left knee were within normal limits.  

Analysis

The left knee disability is currently rated 20 percent 
disabling under Diagnostic Code 5257. 

The criterion for the next higher rating, 30 percent, under 
DC 5257, is severe recurrent subluxation or lateral 
instability.  



Based on the findings on VA examinations in 2003 and 2005, 
the Drawer and McMurray's tests for instability were within 
normal limits, and there was no recurrent subluxation or 
locking pain.  In the absence of evidence of instability, 
there is no factual basis for a rating higher than 20 percent 
under DC 5257. 

A separate rating may be assigned for either limitation of 
flexion or extension Under DC6260, limitation of flexion to 
45 degrees warrants a 10 percent rating.  Under DC 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
rating.  

Normal knee motion is from zero degrees to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).  

Based on the findings of the VA examinations in 2003 and 
2005, flexion was to 140 degrees and 110 degrees with pain at 
90 degrees, respectively, and extension was to 0 degrees on 
each examination.  

As neither flexion is limited to 45 degrees, considering 
functional loss due to pain, nor extension limited to 10 
degrees is shown, the criteria for a separate, compensable 
rating for limitation of either flexion or extension have not 
been met. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

                                                                        
(The Order follows on the next page.)





ORDER

A 20 percent rating for the residuals of a neck injury with 
arthritis at C-3 and C-6 is granted, subject to the law and 
regulations governing the award of monetary benefits.   

A rating higher than 20 percent for myofascial low back 
strain is denied.  

A rating higher than 20 percent for chondromalacia of the 
left knee with degenerative changes is denied.  




____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


